Citation Nr: 1456029	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right hand disability, to include right hand paresthesias claimed as due to an undiagnosed illness.
 
2. Entitlement to service connection for a left hand disability, to include left hand paresthesias claimed as due to an undiagnosed illness.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD) on a secondary service connection basis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to July 2000 and from February 2003 to May 2004 with time served in the Army National Guard.

 These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case is part of the Veterans Benefits Management System.  Records associated with the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In February 2013 the Veteran withdrew his request for a Board hearing.  



FINDINGS OF FACT

1. Carpal tunnel syndrome of the right hand was manifested during service.  

2. Carpal tunnel syndrome of the left hand was manifested during service.  

3. GERD is aggravated by the service-connected posttraumatic stress disorder (PTSD) with depression and memory impairment.



CONCLUSIONS OF LAW

1. Carpal tunnel syndrome of the right hand was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. Carpal tunnel syndrome of the left hand was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3. GERD was aggravated by the service-connected PTSD with depression and memory impairment.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, in light of the favorable dispositions below, the Board finds that any lack of notice and/or development cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Hands

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board finds that the weight of the evidence of record supports a finding of service connection for a right hand disability, diagnosed as carpal tunnel syndrome, and a left hand disability, diagnosed as carpal tunnel syndrome.  

Service treatment records in September 2003 show that the Veteran complained of numbness in both hands.  Throughout the appeal period the Veteran has complained of numbness in his hands.  On VA examination in July 2013, the Veteran was diagnosed with bilateral carpal tunnel syndrome.  

Based on the evidence of record the current bilateral carpal tunnel syndrome cannot be disassociated from the in-service manifestations.  Overall, the weight of the evidence is in favor of the Veteran's claims.

The Board recognizes that there is an unfavorable VA opinion dated in May 2014; however, the opinion is of limited probative value as the examiner in rendering the  unfavorable opinion did not consider the Veteran's complaints of numbness during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection for carpal tunnel syndrome of the right hand and left hand is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 

GERD

The Veteran seeks service connection for GERD, to include as secondary to his service-connected PTSD with depression and memory impairment (also claimed as anxiety).  In a decision in March 2014, the Board determined that GERD clearly and unmistakably preexisted the Veteran's period of active service and clearly and unmistakably did not increase in severity during the Veteran's active service.  Thus the issue currently on appeal is limited to secondary service connection.

Service connection may be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

The Board finds that the weight of the evidence of record shows that GERD was aggravated by the service-connected PTSD with depression and memory impairment.  

On the VA Gulf War examination in August 2009, the examiner indicated that the Veteran has been taking Zantac since his service in the Gulf War.  On the August 2009 VA joints examination, the examiner noted that GERD was controlled with medication.  

On VA examination in July 2013, the examiner noted that the Veteran was taking 1-2 tablets of Zantac daily along with large numbers of TUMS to treat his GERD.  At the time of the examination the Veteran was not receiving prescribed treatment for GERD.  The examiner stated that the Veteran correlated his periods of increased anxiety/depression with the severity of his GERD symptoms and used H2 blockers to treat his increased GERD symptoms.  In acknowledging the Veteran's report of aggravation, the July 2013 VA examiner cited to an article titled, "Approach to Refractory GERD in Adults" by R.F., MD Professor of Medicine, Dept. of Medicine, Southern Arizona HealthCare System, University of Arizona Health Sciences Center.  The examiner summarized that in the article there was ample evidence for the author to conclude that there is a significant co-morbidity between GERD and emotional disorders such as depression and or anxiety.  

The Board has considered the Veteran's lay statement that his GERD symptoms were aggravated by the increased symptoms of his service-connected PTSD with depression.  The Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement also is credible as it is uncontroverted by the other probative evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, the Board finds that the July 2013 VA examiner essentially agreed that GERD was aggravated by the service-connected PTSD with depression because in considering the Veteran's complaints of aggravation, he cited to medical literature showing a significant association between GERD and depression/anxiety.  

As to the degree of disability resulting from the aggravation of GERD, service treatment records show that the baseline was not compensable.  The Board is satisfied that the inquiries necessitated by 38 C.F.R. § 3.310(b) as to any "baseline" disability have been adequately addressed, and any doubt in this instance should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  Service connection is warranted when the aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board recognizes that there is an unfavorable VA opinion dated in May 2014; however, the opinion is of limited probative value as it is based on both the absence of documented treatment of GERD and the lack of prescribed medication between 2009 and 2013.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate where it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history).  Furthermore, the evidence discussed above shows that the Veteran has been taking at least over the counter medications for GERD since active service.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for GERD as secondary to the service-connected PTSD with depression and memory impairment.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310. 

(The Order follows on the next page.)


ORDER

Service connection for carpal tunnel syndrome of the right hand is granted.

Service connection for carpal tunnel syndrome of the left hand is granted.

Service connection for GERD, secondary to the service-connected PTSD with depression and memory impairment, is granted.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


